--------------------------------------------------------------------------------

Exhibit 10.7
 
IMAGE ENTERTAINMENT, INC.
2010 EQUITY INCENTIVE AWARD PLAN


RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT


Image Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below.  This Restricted Stock award is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.


Participant:
         
Grant Date:
         
Grant Number:
         
Total Number of Shares of Restricted Stock:
 
__________________________ Shares [which shall equal the quotient of (A) (i) the
difference between the Fair Market Value of a share of common stock on the Grant
Date (but not less than $0.20 per share) and $0.0773, multiplied by (ii)
________ and (B) the Fair Market Value on the Grant Date (but not less than
$0.20 per share)].  The number of shares of Stock shall be subject to adjustment
for stock splits, stock dividends and other events or transactions described at
Section 11.1(a) of the Plan.
     
Vesting Schedule:
 
The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.



By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement.


IMAGE ENTERTAINMENT, INC.
 
PARTICIPANT
     
By:
      Print Name:      
By:
 
Title:
   
Name:
       
Title:
  Address:  20525 Nordhoff Street, Ste 200   Address:      Chatsworth, CA 91311
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


TO RESTRICTED STOCK AWARD GRANT NOTICE


RESTRICTED STOCK AWARD AGREEMENT


Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Image
Entertainment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2010 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.


ARTICLE I
ISSUANCE OF SHARES


1.1            Issuance of Shares.  Pursuant to the Plan and subject to the
terms and conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of shares of Stock set forth in the
Grant Notice (the “Shares”), in consideration of Participant’s employment with
or service to the Company or one of its Subsidiaries on or before the Grant
Date, for which the Administrator has determined Participant has not been fully
compensated, and the Administrator has determined that the benefit received by
the Company as a result of such employment or service has a value that exceeds
the aggregate par value of the Shares, which Shares, when issued in accordance
with the terms hereof, shall be fully paid and nonassessable.  Notwithstanding
anything to the contrary contained in the Plan, the Grant Notice or this
Agreement, (a) Sections 10.6, 11.2 and 11.3 of the Plan shall not apply at any
time to the Shares and (b) the Administrator shall exercise its discretion only
reasonably in good faith.


1.2            Issuance Mechanics.  On the Grant Date, the Company shall issue
the Shares to Participant and shall (a) cause a stock certificate or
certificates representing the Shares to be registered in the name of
Participant, or (b) cause such Shares to be held in book entry form.  If a stock
certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear the restrictive legends required by Section 4.1
below.  If the Shares are held in book entry form, then such entry will reflect
that the Shares are subject to the restrictions of this
Agreement.  Participant’s execution of a stock assignment in the form attached
as Exhibit C to the Grant Notice (the “Stock Assignment”) shall be a condition
to the issuance of the Shares.


ARTICLE II
FORFEITURE AND TRANSFER RESTRICTIONS


2.1            Forfeiture Restriction.  Subject to the provisions of Section 2.2
below and Exhibit B to the Grant Notice, in the event of Participant’s cessation
of Service for any reason, including as a result of Participant’s death or
Disability, all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”).  Upon the occurrence of such a forfeiture, the
Company shall become the legal and beneficial owner of the Unreleased Shares and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Unreleased Shares
being forfeited by Participant.  The Unreleased Shares and Participant’s
executed Stock Assignment in the form attached as Exhibit C to the Grant Notice
shall be held by the Company in accordance with Section 2.4 until the Shares are
forfeited as provided in this Section 2.1, until such Unreleased Shares are
fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect (e.g., upon Termination of
Service).  Participant hereby authorizes and directs the Secretary of the
Company, or such other person designated by the Committee, to transfer the
Unreleased Shares which have been forfeited pursuant to this Section 2.1 from
Participant to the Company.

 
A-1

--------------------------------------------------------------------------------

 

2.2            Release of Shares from Forfeiture Restriction.  The Shares shall
be released from the Forfeiture Restriction in accordance with the vesting
schedule set forth in the Grant Notice.  Any of the Shares which, from time to
time, have not yet been released from the Forfeiture Restriction are referred to
herein as “Unreleased Shares.”  In the event any of the Shares are released from
the Forfeiture Restriction, any dividends or other distributions paid on such
Shares and held by the Company pursuant to Section 2.4 shall be promptly paid by
the Company to Participant.  As soon as administratively practicable following
the release of any Shares from the Forfeiture Restriction, the Company shall, as
applicable, either deliver to Participant the certificate or certificates
representing such Shares in the Company’s possession belonging to Participant,
or, if the Shares are held in book entry form, then the Company shall remove the
notations on the book form.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.


2.3            Transfer Restriction.  No Unreleased Shares or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.  The
Shares shall also be subject to the transfer restrictions set forth in Exhibit D
to the Grant Notice.


2.4            Escrow.  The Unreleased Shares and Participant’s executed Stock
Assignment shall be held by the Company until the Shares are forfeited as
provided in Section 2.1, until such Unreleased Shares are fully released from
the Forfeiture Restriction, or until such time as this Agreement no longer is in
effect  (e.g., upon Termination of Service).  In such event, Participant shall
not retain physical custody of any certificates representing Unreleased Shares
issued to Participant.  Participant, by acceptance of this Award, shall be
deemed to appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and any dividends or other distributions paid on
such Shares) to the Company as may be required pursuant to the Plan or this
Agreement, and to execute such representations or other documents or assurances
as the Company or such representatives deem necessary or advisable in connection
with any such transfer.  The Company, or its designee, shall not be liable for
any act it may do or omit to do with respect to holding the Shares in escrow and
while acting in good faith and in the exercise of its judgment.


2.5            Rights as Stockholder.  Except as otherwise provided herein, upon
issuance of the Shares by the Company, Participant shall have all the rights of
a stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.  In addition, the Shares
shall be subject to the Stockholders Agreement, dated as of April 12, 2010, of
the Company (the “Stockholders Agreement”), to the extent provided therein.

 
A-2

--------------------------------------------------------------------------------

 

ARTICLE III
TAXATION REPRESENTATIONS


Participant represents to the Company the following:


(a)            Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agree­ment.  Participant is relying solely on
such advisors and not on any state­ments or represen­tations of the Company or
any of its agents.  Participant understands that Participant (and not the
Company) shall be responsible for his or her own tax liability that may arise as
a result of this investment or the transactions contem­plated by this Agreement.


(b)            Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment (which payment may be made in cash,
by deduction from other compensation payable to Participant or in any form of
consideration permitted by the Plan) of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, lapsing of
restrictions on or sale of the Shares.   The Company shall not be obligated to
deliver any stock certificate representing vested Shares to Participant or
Participant’s legal representative, or, if the Shares are held in book entry
form, to remove the notations on the book form, unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the issuance, lapsing of restrictions on or
sale of the Shares.


ARTICLE IV
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS


4.1            Legends.  The certificate or certificates representing the
Shares, if any, shall bear the following legend (as well as any legends required
by the Company’s charter and applicable state and federal corporate and
securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2            Refusal to Transfer; Stop-Transfer Notices.  The Company shall
not be required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.  Participant agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.


4.3            Removal of Legend.  After such time as the Forfeiture Restriction
shall have lapsed with respect to the Shares, and upon Participant’s request, a
new certificate or certificates representing such Shares shall be issued without
the legend referred to in Section 4.1 and delivered to Participant.  If the
Shares are held in book entry form, the Company shall cause any restrictions
noted on the book form to be removed.  In addition, for the avoidance of doubt,
at such time, such Shares shall be freely transferable and non-forfeitable, and
only subject to the Stockholders Agreement and Exhibit D to the Grant Notice.

 
A-3

--------------------------------------------------------------------------------

 

ARTICLE V
MISCELLANEOUS


5.1            Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


5.2            Entire Agreement; Enforcement of Rights.   The Plan and this
Agreement (including all Exhibits thereto) constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
in their entirety all prior discussions and agreements between them with respect
to the subject matter hereof.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.


5.3            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.


5.4            Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent by electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.


5.5            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


5.6            Successors and Assigns.  The rights and benefits of this
Agreement shall inure to the benefit of, and be enforceable by the Company’s
successors and assigns.  The Company may assign its rights under this Agreement
to any successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Company without the prior written consent of Participant. The rights and
obligations of Participant under this Agreement may only be assigned with the
prior written consent of the Company.


5.7            Conformity to Securities Laws.  Participant acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 
A-4

--------------------------------------------------------------------------------

 

5.8            NO RIGHT TO CONTINUED SERVICE.  THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1
HEREOF IS EARNED ONLY BY CONTINUING SERVICE TO THE COMPANY OR ITS SUBSIDIARIES
AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY OR ITS SUBSIDIARIES OR AN
INDEPENDENT DIRECTOR OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
ACQUIRING SHARES HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE
RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT
DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ RIGHT TO TERMINATE THE
PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME.

 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B


TO RESTRICTED STOCK AWARD GRANT NOTICE


VESTING PROVISIONS
 
Capitalized terms used in this Exhibit B and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit B is
attached or the Agreement attached thereto.  In the event of any inconsistency
between this Exhibit B, on the one hand, and the Plan, the Grant Notice or the
Agreement, on the other hand, the provisions of this Exhibit B shall govern.


1.             Vesting.  Subject to Section 2 below, and subject to the
Company’s achievement of the Company Stock Price Hurdle (as defined below), as
of any measurement date, such aggregate number of Shares (rounded up to the next
whole Share) shall be considered to have been released from the Forfeiture
Restriction as is equal to the Sale Percentage (as defined below) as of such
date.  Notwithstanding the foregoing, 100% of the Shares shall be released from
the Forfeiture Restriction on January 8, 2019.


2.             Accelerated Vesting.


(a)            In the event of Participant’s Termination of Employment by the
Company without Cause (as defined below) or by Participant for Good Reason (as
defined below) prior to the Company Stock Price Hurdle having been achieved,
100% of the Shares will be released from the Forfeiture Restriction if the
Company Stock Price Hurdle is achieved on or before the date that is one year
following such Termination of Employment; provided that if there is not a
Trading Market for the Stock at the time of such Termination of Employment and
there has not been an unbroken period of six months during which there has been
a Trading Market between such Termination of Employment and the end of the
one-year period following such Termination of Employment, such one-year period
shall be extended until the earliest of (A) the last day of any unbroken
six-month period during which there has been a continuous Trading Market, (B)
the occurrence of a Change in Control and (C) the date that is five years
following such Termination of Employment.  In the event of Participant’s
Termination of Employment as a result of the Company’s election not to extend
the Employment Period (as defined below) beyond the Initial Term (as defined
below) prior to the Company Stock Price Hurdle having been achieved, 100% of the
Shares will be released from the Forfeiture Restriction if the Company Stock
Price Hurdle is achieved on or before the date that is one year following the
expiration of the Initial Term; provided that if there is not a Trading Market
for the Stock at the time of such Termination of Employment and there has not
been an unbroken period of six months during which there has been a Trading
Market between such Termination of Employment and the end of the one-year period
following the expiration of the Initial Term, such one-year period shall be
extended until the earliest of (A) the last day of any unbroken six-month period
during which there has been a continuous Trading Market, (B) the occurrence of a
Change in Control and (C) the date that is five years following the expiration
of the Initial Term.


(b)            Notwithstanding the foregoing, the accelerated release of Shares
from the Forfeiture Restriction outlined in Section 2(a) and the increase in the
Sale Percentage pursuant to the proviso in Section 3(b) as a result of certain
Terminations of Participant’s Employment shall be contingent on Participant’s
execution and non-revocation of the Release (as defined below).


3.             Definitions.


(a)            For purposes of this Exhibit B, the “Company Stock Price Hurdle”
shall mean (A) the Fair Market Value of the Stock (calculated pursuant to clause
(i) or (ii) of Section 2.21 of the Plan only) equaling or exceeding $0.0773 for
any 20 out of 30 consecutive trading days beginning on or after January 8, 2012
or (B) the occurrence of a Change in Control in which the equity value per share
of Stock in such Change in Control transaction equals or exceeds $0.0773.

 
B-1

--------------------------------------------------------------------------------

 

(b)            For purposes of this Exhibit B, the “Sale Percentage” shall mean,
as of any date, (i) 100% minus (ii) the percentage of the shares of the
Company’s Series C preferred stock (or the shares of Stock issuable upon
conversion thereof) originally purchased by the JH Stockholders (as defined
below) (including through exercise of the Additional Purchase Right (as defined
below) still held by the JH Stockholders through the date of measurement;
provided that the Sale Percentage shall be deemed to be 100% on the first to
occur of (x) January 8, 2015 or (y) the date of Participant’s Termination of
Employment by the Company without Cause (as defined below), by Participant for
Good Reason (as defined below) or as a result of Participant’s death or
Disability, or in the event of Participant’s Termination of Employment as a
result of the Company’s election not to extend the Employment Period (as defined
below); and, provided, further, that for the avoidance of doubt, if the
Additional Purchase Right is exercised, Participant will not be required to
increase his ownership of Company securities and the Sale Percentage will be
applied to the Shares held as of such time.


(c)            For purposes of this Exhibit B, “JH Stockholders” shall have the
meaning given to such term in the Stockholders Agreement.


(d)            For purposes of this Exhibit B, “Additional Purchase Right” shall
have the meaning given to such term in that certain Securities Purchase
Agreement dated as of December 21, 2009, among the Company, JH Partners, LLC and
the Investors listed on the schedule thereto, as amended.


(e)            For purposes of this Exhibit B, the terms “Cause,” “Employment
Period,” “Good Reason,” “Initial Term” and “Release” shall have the meanings
given to such terms in that certain Employment Agreement dated ___________, [if
applicable: as amended,] between Participant and the Company; provided that the
“Initial Term” shall mean such term without regard to any extension of the
Employment Period as a result of the Company’s failure to give less than 12
months’ notice of non-extension of the Initial Term.


(f)            For purposes of this Exhibit B, the term “Trading Market” shall
mean (A) the listing of the Stock on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system or (B) the regular quotation of the Stock by a recognized securities
dealer.

 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


TO RESTRICTED STOCK AWARD GRANT NOTICE


STOCK ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned, [Name of Participant], hereby sells,
assigns and transfers unto IMAGE ENTERTAINMENT, INC., a Delaware corporation,
_______ shares of the Common Stock of IMAGE ENTERTAINMENT, INC., a Delaware
corporation, standing in its name of the books of said corporation represented
by Certificate No. _____ herewith and do hereby irrevocably constitute and
appoint ___________________ to transfer the said stock on the books of the
within named corporation with full power of substitution in the premises.


This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between IMAGE
ENTERTAINMENT, INC. and the undersigned dated _________, 200__.




Dated: _______________, ________
______________________________
 
[Name of Participant]





INSTRUCTIONS:  Please do not fill in the blanks other than the signature
line.  The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Stock Award Grant Notice and
Restricted Stock Award Agreement, without requiring additional signatures on the
part of the stockholder.

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


TO RESTRICTED STOCK AWARD GRANT NOTICE


TRANSFER RESTRICTIONS
 
Capitalized terms used in this Exhibit D and not defined below shall have the
meanings given them in the Plan, the Grant Notice to which this Exhibit D is
attached or the Agreement attached thereto.


1.             Transfer Restrictions.  The following transfer restrictions shall
apply to the Shares and shall be in addition to the restrictions set forth in
Section 2.3 and Exhibit B of the Agreement.


(a)            In consideration of the grant of the Shares, Participant agrees
that Participant will not (and will cause any spouse or immediate family of the
spouse or the undersigned living in the Participant’s household not to), without
the prior written consent of the Administrator (which consent may be withheld in
its sole discretion), directly or indirectly, sell, offer, contract or grant any
option to sell (including without limitation any short sale), pledge, transfer,
establish an open “put equivalent position” within the meaning of Rule 16a-1(h)
under the Exchange Act, or otherwise dispose of any of the Shares currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by Participant (or such spouse or family member), or publicly
announce an intention to do any of the foregoing, unless such Shares constitute
Transferable Shares (as defined below).


(b)            In addition, the foregoing restrictions shall not apply to the
transfer of any or all of the Shares, either during his lifetime or on death, by
gift, will or the laws of descent and distribution to Participant’s immediate
family or to a trust the beneficiaries of which are exclusively Participant
and/or a member or members of his immediate family (provided that it shall be a
condition to such transfer that the donee, beneficiary, distributee or
transferee executes and delivers to Company an agreement stating that he, she or
it is receiving and holding the Shares subject to the provisions of the
Agreement, and there shall be no further transfer or distribution of such
Shares, except in accordance with the Agreement).


(c)            In addition, notwithstanding the restrictions in this Exhibit D,
the undersigned may at any time after the date hereof enter into a trading plan
or modify an existing trading plan meeting the requirements of Rule 10b5-1 under
the Exchange Act relating to the sale of the Shares, if then permitted by the
Company and applicable law (provided that the Shares subject to such trading
plans may not be sold unless and until they are Transferable Shares).


2.             Definitions.


(a)            For the purposes of this Exhibit D, “immediate family” shall mean
the spouse, domestic partner, lineal descendant (including adopted children),
father, mother, brother or sister of the transferor.


(b)            For purposes of this Exhibit D, “Transferable Shares” shall mean,
as of any measurement date, such number of the Shares as is equal to the greater
of (i) the Sale Percentage as of such date or (ii) the Release Percentage as of
such date.


(c)            For purposes of this Exhibit D, the “Release Percentage” shall
mean (i) 0% prior to January 8, 2015 and (ii) 100% on and after January 8, 2015.


(d)            For purposes of this Exhibit D, the “Sale Percentage” shall mean,
as of any measurement date, (i) 100% minus (ii) the percentage of the shares of
the Company’s Series C preferred stock (or the shares of Stock issuable upon
conversion thereof) originally purchased by the JH Stockholders (as defined
below) (including through exercise of the Additional Purchase Right (as defined
below)) still held by the JH Stockholders through the date of measurement;
provided that, for the avoidance of doubt, if the Additional Purchase Right is
exercised, Participant will not be required to increase his ownership of Company
securities and the Sale Percentage will be applied to the Shares held as of such
time.

 
D-1

--------------------------------------------------------------------------------

 

(e)            For purposes of this Exhibit D, “JH Stockholders” shall have the
meaning given to such term in the Stockholders Agreement.


(f)            For purposes of this Exhibit D, “Additional Purchase Right” shall
have the meaning given to such term in that certain Securities Purchase
Agreement dated as of December 21, 2009, among the Company, JH Partners, LLC and
the Investors listed on the schedule thereto, as amended.


(g)            For purposes of this Exhibit D, the terms “Cause” and “Good
Reason” shall have the meanings given to such terms in that certain Employment
Agreement dated ____________, [if applicable: as amended,] between Participant
and the Company.
 
 
D-2

--------------------------------------------------------------------------------